      Case 4:19-cv-03042-SBA Document 249 Filed 10/07/19 Page 1 of 6



 1   Ashley Keller (pro hac vice)
       ack@kellerlenkner.com
 2   Travis Lenkner (pro hac vice)
       tdl@kellerlenkner.com
 3   Marquel Reddish (pro hac vice)
       mpr@kellerlenkner.com
 4   KELLER LENKNER LLC
     150 N. Riverside Plaza, Suite 4270
 5   Chicago, Illinois 60606
     (312) 741-5220
 6
     Warren Postman (pro hac vice)
 7     wdp@kellerlenkner.com
     KELLER LENKNER LLC
 8   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
 9   (202) 749-8334

10   Keith A. Custis (#218818)
       kcustis@custislawpc.com
11   CUSTIS LAW, P.C.
     1875 Century Park East, Suite 700
12   Los Angeles, California 90067
     (213) 863-4276
13
     Attorneys for Petitioners
14
                                   UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
16

17                                             )
     JAMAL ADAMS, et al.,                      )   Case No. 4:19-cv-03042-SBA
18                                             )
                                               )   PETITIONERS’ RESPONSE
19                  Petitioners,               )   TO POSTMATES’S
                                               )   RENEWED REQUEST FOR A
20
            vs.                                )   CASE MANAGEMENT CONFERENCE
21                                             )
     POSTMATES INC.,                           )
22                                             )
                                               )
23                  Respondent.                )
24                                             )

25

26
27

28
                     PETITIONERS’ RESPONSE TO POSTMATES’S RENEWED
                      REQUEST FOR A CASE MANAGEMENT CONFERENCE.
                                CASE NO. 4:19-cv-03042-SBA
         Case 4:19-cv-03042-SBA Document 249 Filed 10/07/19 Page 2 of 6



 1           Postmates will say or do almost anything to escape its contractual obligations. Since

 2   March, each Petitioner has sought what his or her contract with Postmates promises: individual

 3   arbitration before an individual arbitrator. See Dkt. No. 5-1. Postmates has responded with

 4   obstruction at every turn. It ignored three AAA deadlines to pay the filing fees necessary to

 5   institute arbitration, forcing Petitioners to file their motion to compel. See Dkt. No. 4. And it

 6   opposed Petitioners’ motion with a single, borderline-frivolous argument: that Petitioners

 7   somehow sought a “class arbitration.” See Dkt. Nos. 112, 228. That is plainly false. Were it true,

 8   it would run afoul of the Fleet Agreement, which makes clear that “all disputes . . . will be resolved

 9   in individual arbitration” and that neither party may even “participate in any class and/or collective

10   action,” let alone litigate one to conclusion. Fleet Agreement 10Bii, Dkt. No. 5-3 (emphasis

11   added). Petitioners have never pursued a contractually forbidden class action. See Dkt. Nos. 202,

12   237. They seek individual arbitration without delay.

13           Yet now—after all the ink Postmates has spilled reminding the Court that the Fleet

14   Agreement prohibits class actions—Postmates asks the Court to postpone Petitioners’ motion.

15   Why? So that Postmates can pursue a contractually forbidden class action. Dkt. No. 248 at 5.

16   The Court should not permit Postmates’s latest stall tactic to succeed.

17           This Court denied Postmates’s first request for a status conference because Postmates had

18   not shown why the mere possibility of preliminary approval of a class settlement “would have any

19   bearing on the matters before this Court.” Dkt. No. 246. Nothing in Postmates’s “renewed” filing

20   changes that conclusion. Dkt. No. 248.1 Whether the proposed Rimler settlement is preliminarily

21   approved is irrelevant to Petititoners’ pending motion to compel arbitration. Postmates concedes

22   as much, stating that each Petitioner may “individually decide whether” to participate in any class
     1
23     The court in Rimler v. Postmates has not yet accepted Postmates’s motion for preliminary
     approval of a class settlement, nor has it placed the motion on its docket. See Register of Actions,
24   Rimler v. Postmates, Inc., No. CGC-18-567868 (Cal. Sup. Ct.), available at
     https://webapps.sftc.org/ci/CaseInfo.dll?CaseNum=CGC18567868&SessionID=79C4318F0BCA
25   CF075602B720CB33DB54C9B3FD2A. And although Postmates states that the motion hearing
     is “currently scheduled for October 17, 2019,” Dkt. No. 248 at 3, the court has not yet placed the
26   hearing on its calendar. See Calendar, Rimler, available at https://webapps.sftc.org/ci/
     CaseInfo.dll?CaseNum=CGC18567868&SessionID=79C4318F0BCACF075602B720CB33DB5
27   4C9B3FD2A.
                                                                                                      (cont’d)

28
                      PETITIONERS’ RESPONSE TO POSTMATES’S RENEWED
                       REQUEST FOR A CASE MANAGEMENT CONFERENCE.
                                 CASE NO. 4:19-cv-03042-SBA
         Case 4:19-cv-03042-SBA Document 249 Filed 10/07/19 Page 3 of 6



 1   proceeding. Dkt. No. 248 at 4 (emphasis omitted). But there is no need to wait months or years

 2   in Rimler to know whether Petitioners want to forego their right to individual arbitration. Through

 3   this action, Petitioners have made clear that they want to proceed with individual arbitration and—

 4   unlike Postmates—do not want to participate in a class action. Dkt. No. 202 at 5–6. Lest there be

 5   any doubt, Petitioners renew that representation here.2

 6           As this Court has explained, “[w]hen faced with a petition to compel arbitration, the district

 7   court’s role is a discrete and narrow one.” Athena Feminine Techs. Inc. v. Wilkes, No. 10-cv-

 8   04868-SBA, 2011 WL 4079927, at *10 (N.D. Cal. Sept. 13, 2011). Where the court determines

 9   that the parties have agreed to arbitrate a dispute, the Federal Arbitration Act “leaves no place for

10   the exercise of discretion by a district court, but instead mandates that district courts shall direct

11   the parties to proceed to arbitration on issues as to which an arbitration agreement has been

12   signed.” Id. (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir.

13   2000)). The FAA further mandates that this “discrete and narrow” task be conducted on an

14   expedited basis, reflecting “Congress’s intent ‘to move the parties to an arbitrable dispute out of

15   court and into arbitration as quickly and easily as possible.’” Bushley v. Credit Suisse First Boston,

16   360 F.3d 1149, 1153 (9th Cir. 2004) (quoting Sink v. Aden Enter. Inc., 352 F.3d 1197, 1200 (9th

17   Cir. 2003)); see also In re Cintas Corp. Overtime Pay Arbitration Litig., No. 06-cv-1781-SBA,

18   2009 WL 1766595, at *5 (N.D. Cal. June 22, 2009) (declining to stay an action in which the

19   defendant had successfully moved to compel arbitration because doing so would be “antithetical

20   to the spirit and intent of the arbitration process”).

21           These principles require that Petitioners’ motion to be compel be granted without delay.

22   Postmates concedes that “[e]very Petitioner in this case” is a Postmates courier. Dkt. No. 248 at

23   4 (“Every Petitioner in this case falls within the scope of the Settlement Class . . . .”). Postmates

24
     2
       Had Postmates met and conferred with Petitioners’ counsel before filing its request for an
25   indefinite stay, Petitioners could have informed Postmates that nothing about the proposed Rimler
     settlement changes their position. Petitioners still wish to enforce their contractual right to pursue
26   individual arbitration without delay. But just as it did before requesting a status conference,
     Postmates ignored the local rules and this Court’s standing order and failed to meet and confer
27   with Petitioners before submitting its request for a case management conference and stay.
28                                            2
                       PETITIONERS’ RESPONSE TO POSTMATES’S RENEWED
                        REQUEST FOR A CASE MANAGEMENT CONFERENCE.
                                  CASE NO. 4:19-cv-03042-SBA
      Case 4:19-cv-03042-SBA Document 249 Filed 10/07/19 Page 4 of 6



 1   has represented that every Postmates courier must sign the Fleet Agreement, which requires

 2   arbitration of wage-and-hour claims. See Dkt. No. 203-8. And Postmates has stipulated that each

 3   Petitioner’s claims are “subject to arbitration agreements between each of the [Petitioners] and

 4   Postmates.” Dkt. No. 203-2 at 1. In other words, it is undisputed that “an arbitration agreement

 5   has been signed” between each Petitioner and Postmates that covers each Petitioner’s claims.

 6   Athena, 2011 WL 4079927, at *10. The FAA therefore “mandates that district courts shall direct

 7   the parties to proceed to arbitration.” Id.

 8          Postmates’s “prudent[ial]” arguments based on its newfound appreciation for class actions,

 9   Dkt. No. 248 at 5, provide no basis for denying or delaying Petitioners’ unambiguous right to

10   arbitration. They are also nonense. According to Postmates, a stay would be “prudent to avoid

11   wasting judicial resources, conflicting outcomes, and interfering with and impairing the state

12   court’s ability to resolve all couriers’ claims” in a class action. Id. But Postmates concedes that

13   Petitioners have a right to choose individual arbitration over class proceedings, and Petitioners

14   have chosen individual arbitration. Petitioners’ claims therefore will require the same “judicial

15   resouces” regardless of any settlement that covers other couriers. Petitioners’ arbitrations will not

16   cause “conflicting outcomes,” because Petitioners bring only individual claims and have stipulated

17   that they do not seek relief on behalf of any other couriers. Dkt. No. 202 at 5–6. And Petitioners

18   have a right under both the FAA and the Due Process Clause to proceed individually; that right

19   takes precedence over a state court’s “ability” to release their claims in a class settlement.

20   Postmates knows this full well, as it has repeatedly brought and won motions to compel individual

21   arbitration for the express purpose of “interfering with and impairing [a] . . . court’s ability to

22   resolve all couriers’ claims” in a class action. Dkt. No. 248 at 5; see, e,g., Lee v. Postmates, Inc.,

23   No. 18-cv-03421-JCS 2018 WL 4961802, at *10 (N.D. Cal. Oct. 15, 2018); Dkt. No. 5-9

24   (Postmates’s Mot. to Compel Arbitration, Winns v. Postmates Inc., No. CGC-17-562282 (Cal. Sup.

25   Ct. Jan. 23, 2018)).

26          Postmates’s desire to flout its own contract and steer its couriers into a class settlement

27   cannot displace Petitioners’ contractual right to individual arbitration. And the right to arbitrate

28                                           3
                      PETITIONERS’ RESPONSE TO POSTMATES’S RENEWED
                       REQUEST FOR A CASE MANAGEMENT CONFERENCE.
                                 CASE NO. 4:19-cv-03042-SBA
      Case 4:19-cv-03042-SBA Document 249 Filed 10/07/19 Page 5 of 6



 1   includes the right to proceed to arbitration promptly. Petitioners respectfully request that the Court

 2   deny Postmates’s baseless request for delay and grant Petitioners’ motion to compel so that

 3   Petitioners may exercise their indisputable right to individual arbitrations without delay.

 4          Dated: October 7, 2019                         Respectfully submitted,

 5                                                         /s/ Ashley Keller
                                                           Ashley Keller (pro hac vice)
 6                                                           ack@kellerlenkner.com
                                                           Travis Lenkner (pro hac vice)
 7                                                           tdl@kellerlenkner.com
                                                           Marquel Reddish (pro hac vice)
 8                                                           mpr@kellerlenkner.com
                                                           KELLER LENKNER LLC
 9                                                         150 N. Riverside Plaza, Suite 4270
                                                           Chicago, Illinois 60606
10                                                         (312) 741-5220
11                                                         Warren Postman (pro hac vice)
                                                             wdp@kellerlenkner.com
12                                                         KELLER LENKNER LLC
                                                           1300 I Street, N.W., Suite 400E
13                                                         Washington, D.C. 20005
                                                           (202) 749-8334
14
                                                           Keith A. Custis (#218818)
15                                                           kcustis@custislawpc.com
                                                           CUSTIS LAW, P.C.
16                                                         1875 Century Park East, Suite 700
                                                           Los Angeles, California 90067
17                                                         (213) 863-4276
18                                                          Attorneys for Petitioners
19
20

21

22

23

24

25

26
27

28                                           4
                      PETITIONERS’ RESPONSE TO POSTMATES’S RENEWED
                       REQUEST FOR A CASE MANAGEMENT CONFERENCE.
                                 CASE NO. 4:19-cv-03042-SBA
      Case 4:19-cv-03042-SBA Document 249 Filed 10/07/19 Page 6 of 6



 1                                  CERTIFICATE OF SERVICE

 2         I certify that I caused the foregoing document to be served on all ECF-registered counsel
 3   via the Court’s CM/ECF system on October 7, 2019.
 4

 5         Dated: October 7, 2019                      /s/ Ashley Keller
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                    PETITIONERS’ RESPONSE TO POSTMATES’S RENEWED
                     REQUEST FOR A CASE MANAGEMENT CONFERENCE.
                               CASE NO. 4:19-cv-03042-SBA
